United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3575
                                   ___________

In re: Joseph Fields,               *
                                    *
               Debtor,              *
------------------------            *
                                    *
Joseph Fields,                      *
                                    * Appeal from the United States
               Appellant,           * Bankruptcy Appellate Panel
                                    * for the Eighth Circuit.
        v.                          *
                                    *        [UNPUBLISHED]
Option One Mortgage Corporation,    *
                                    *
               Appellee.            *
                               ___________

                         Submitted: April 1, 2002
                             Filed: April 4, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Option One Mortgage Corporation (Option One) held a mortgage on property
owned by Joseph Fields (Fields) and his wife. They defaulted on their payments, and
Option One attempted to foreclose on the property three times, but each time either
Fields or his wife filed for Chapter 13 bankruptcy on the eve of the scheduled sale.
The third time, Option One sought dismissal of the bankruptcy case and relief from
automatic stay. At a hearing held May 9, 2001, counsel for the parties disagreed
about the total amount of secured claims encumbering the property, but agreed that
the property’s value was approximately $29,000. The bankruptcy court1 ruled from
the bench and granted Option One’s motion for relief from automatic stay, found that
Fields had no equity in the property, and denied Fields additional time to gather
evidence regarding the amount of debt encumbering the property. After a recess,
Fields (without counsel present) stated on the record that the property had been
appraised for $35,000; the court refused to reconsider its ruling, however, and Option
One took title to the property at a foreclosure sale later that day.

       Fields appealed pro se to the Bankruptcy Appellate Panel (BAP), and filed a
motion to supplement the record on appeal with an appraisal valuing the property at
$55,000. The BAP refused to supplement the record, dismissed the appeal as moot
because Fields had failed to obtain a stay of the foreclosure sale, and stated that the
bankruptcy court did not err in holding Fields to the proof presented at the hearing.
This appeal ensued. Fields asks this court for a chance to save his home. He argues
that his counsel was inadequate and that he attempted to present the $55,000 appraisal
to the bankruptcy court, but the court wrongfully refused to consider it.

       We conclude the BAP properly dismissed the appeal as moot to the extent
Fields sought return of his property because he did not obtain a stay pending appeal.
See In re Rodriquez, 258 F.3d 757, 759 (8th Cir. 2001) (per curiam); United States
v. Fitzgerald, 109 F.3d 1339, 1342 (8th Cir. 1997). To the extent Fields challenges
the bankruptcy court’s valuation of the property, there is no indication that Fields
attempted to provide the bankruptcy court with an appraisal, and the BAP was not
required to permit him to supplement the record on appeal. See Dakota Indus., Inc.
v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993). Finally, we note that


      1
       The Honorable James J. Barta, United States Bankruptcy Judge for the Eastern
District of Missouri.
                                          -2-
there is no constitutional right to effective assistance of counsel in a civil case. See
Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-